EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Schmid on 6/3/21.
	The application has been amended as follows: 
Claim 15, line 13 has been modified from “of the joint” to –of the first joint—. 
Claim 15, line 16 has been modified from “the joint” to –the first joint—. 
Claim 19, line 4 has been modified from “the joint” to –the first joint—. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL R STABLEY/Examiner, Art Unit 3611            

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611